PER CURIAM.
The State’s petition for writ of certiorari asks us to quash an order of the trial court which disqualified the office of the State Attorney from further participation in the prosecution of Brown for armed robbery. Brown successfully contended below that because an Assistant State Attorney, one Dennis Nowak, was to be a witness for the prosecution, all other members of the State Attorney’s office are disqualified from prosecuting Brown, and such task must necessarily be assigned to a special prosecutor who has no affiliation with the State Attorney’s office.
For the reasons set forth in the substantially identical case of Clausell v. State, 455 So.2d 1050 (Fla. 3d DCA 1984) (en banc), we deny the petition for writ of certiorari.
Certiorari denied.